Determinations unanimously confirmed and petition dismissed without costs. Memorandum: Since the Commissioner has not rendered a determination that petitioner’s willful violations of the Labor Law bar it from bidding on or being awarded any public works contract for a period of five years, any review of this issue is premature and would amount to no more than an advisory opinion (see, New York Pub. Interest Research Group v Carey, 42 NY2d 527, 531; Furlong v New York State Workers’ Compensation Bd., 97 AD2d 357; Matter of Levy v Huntington Hosp., 45 AD2d 848). (Article 78 proceeding transferred by order of Supreme Court, Onondaga County, Mordue, J.) Present — Dillon, P. J., Callahan, Denman, Balio and Lawton, JJ.